[a102commercialtermnote20001.jpg]
COMMERCIAL NOTE Lafayette, Louisiana $10,000,000.00 May 1, 2020 For value
received, the undersigned maker(s) (hereinafter referred to as "Borrower", which
term means individually, collectively, and interchangeably any, each and/or all
of them), jointly, severally, and solidarily, promises to pay to the order of
HANCOCK WHITNEY BANK ("Bank"), a Mississippi state chartered bank, with an
office located at 1301 Camellia Blvd., Suite 100, Lafayette, LA 70508, the sum
of TEN MILLION AND NO/100s DOLLARS ($10,000,000.00), together with interest
thereon, in accordance with the terms set forth in this Commercial Note
("Note"). REPAYMENT: Single principal, periodic interest. Principal shall be due
and payable in a single payment due on May 1, 2023 (the “Maturity Date”).
Accrued interest shall be due and payable in consecutive payments beginning June
1, 2020, and on the same day in each month thereafter until the Maturity Date,
on which date any unpaid accrued interest shall be due and payable in full.
Unless sooner declared due and payable in accordance with the provisions of this
Note, on the Maturity Date, all outstanding principal, interest, fees, costs and
expenses owing by Borrower to Bank shall be due and payable in full without
notice or demand. Provided no other agreement between the Borrower and Bank
expressly imposes a prepayment penalty, Borrower may prepay without penalty any
principal on this Note in whole or in part and any prepayments made on this Note
shall be applied to the principal payment(s) due on this Note in the inverse
order of their maturity. INTEREST: Wall Street Journal Prime Rate The interest
rate on this Note is subject to change from time to time based on changes in an
independent index which is the Prime Rate for the U.S. as published in the
“Money Rates” section of the Wall Street Journal (the “Index”). In the event the
Prime Rate is published as a range of rates, the highest rate in the quoted
range shall be the Index. Interest on the unpaid balance of this Note shall
accrue at a variable rate equal to the Index less a margin of .50%, floating
daily. The rate of interest on this Note will change when and as the Index
changes. Interest rate changes on this Note will not occur more often than once
each day. The Index is not necessarily the lowest rate charged by Bank for any
particular class of borrowers or credit extensions. Borrower understands that
Bank may make loans based on other rates as well. If the Index becomes
unavailable during the term of this Note, Bank may designate a substitute index
by notice to Borrower. Borrower may obtain the current Index from Bank upon
Borrower’s request. Bank’s determination of the Index shall be conclusive absent
demonstrable error. Floor Rate. Notwithstanding the foregoing, at no time shall
the interest rate on this Note as calculated pursuant to the previous paragraph
be less than three and one-half percent (3.50%) per annum, regardless of any
changes to the Index that might otherwise lead to a lower rate. Default Rate.
After maturity, whether that maturity results from acceleration or otherwise,
interest shall, to the extent permitted by applicable law, accrue at the Default
Rate. Additionally, upon the occurrence of any Event of Default hereunder other
than a delinquent payment (and from and after the date of such occurrence),
interest shall, to the extent permitted by applicable law, accrue at the Default
Rate. The Default Rate shall be the maximum rate authorized by applicable law,
and if applicable law establishes no maximum rate, then eighteen percent (18.0%)
per annum. All interest shall be computed on the basis of the actual number of
days elapsed over a year composed of 360 days. Interest shall accrue from the
first date that funds are advanced to Borrower until all sums due hereunder are
paid in full. Notwithstanding the foregoing, under no circumstances will the
effective rate of interest on this Note exceed the maximum rate permissible
under applicable law. To the extent federal law permits to contract for, charge
or receive a greater amount of interest, Bank reserves the right to rely on
federal law for the purpose of determining the maximum rate. It is the intention
of Borrower and Bank to conform strictly to any applicable usury laws. The
aggregate of all consideration which constitutes interest under applicable law
that is contracted for, charged or received under this Note shall under no
circumstances exceed the maximum amount of interest allowed by applicable law,
and any excess shall be credited to the principal balance on this Note or, if
this Note shall have been paid in full, refunded to Borrower. All payments to be
made by the Borrower to Bank under or pursuant to this Note shall be in
immediately available United States currency, without setoff or counterclaim,
and in the event that any payments submitted hereunder are in funds not
available until collected, said payments shall continue to bear interest until
collected. LATE PAYMENT AND NSF CHARGES: In the event any installment payment of
principal and/or interest is more than ten (10) days past due, Borrower promises
to pay, in addition to the amount otherwise due hereunder, a delinquency charge
of 5.00% of the unpaid portion of the regularly schedule payment, but not more
than $1,000.00. In the event that any payment under this Note by check or
preauthorized charge is later dishonored or returned to Bank unpaid due to
insufficient funds, Borrower agrees to pay Bank an additional NSF check charge
equal to $25.00. LINE OF CREDIT: This Note evidences a line of credit under the
terms of which the Borrower may borrow, repay and reborrow hereunder, and
advances hereunder shall be subject to that certain Loan Agreement dated
February 21, 2018, between Bank and Borrower, the terms and conditions of which,
as the same may be amended from time to time, are incorporated herein by
reference and are a part of the terms and conditions of this Note. Advances may
be made by Bank upon the written, telephonic or facsimile request of Borrower,
and Bank is authorized to rely conclusively upon such requests when received
from a person purporting to be Borrower or Borrower’s authorized officer or
representative. Borrower covenants and agrees to furnish to Bank written
confirmation of any non-written request for an advance within five (5) days of
the resulting loan or advance, but any such loan or advance shall be deemed to
be made under and entitled to the benefits of this Note irrespective of any
failure by Borrower to furnish such written confirmation. The unpaid principal
balance of this Note at any time shall be the total amounts loaned or advanced
hereunder by Bank, less the amount of payments or prepayments of principal made
hereon by or for the account of Borrower. It is contemplated that by reason of
prepayments there may be times when no indebtedness is owing hereunder; but
notwithstanding such occurrences, this Note and any agreements and instruments
securing the same shall remain valid and shall be in full force and effect as to
loans or advances made pursuant to and under the terms of this Note subsequent
to each occurrence. In the event that the unpaid principal amount {N2549732.2}
Initial ___CH_____ 70423.6LA (May 2018)



--------------------------------------------------------------------------------



 
[a102commercialtermnote20002.jpg]
hereof at any time, for any reason, exceeds the maximum amount hereinabove
specified, Borrower promises and agrees to pay the excess principal amount
promptly upon demand; such excess principal amount shall in all respects be
deemed to be included among the loans or advances made pursuant to the other
terms of this Note, shall bear interest at the rate or rates stated herein, and
shall be fully secured by all collateral. BALANCE OWING: The amount from time to
time outstanding under this Note and each payment on this Note shall be
evidenced by entries in Bank’s internal records, which shall be conclusive
evidence absent manifest error of (a) the amount of principal and interest owing
on this Note from time to time; (b) the amount of each advance made to Borrower
under this Note; and (c) the amount of each principal and/or interest payment
received by Bank on this Note. The failure of Bank to make an accurate entry of
advances and payments shall not limit or otherwise affect the obligation of
Borrower to repay funds actually advanced by Bank hereunder. Any loan or advance
shall be conclusively presumed to have been made under the terms of this Note to
or for the benefit of Borrower when made in accordance with such requests and
directions, or when made pursuant to the terms of any written agreement executed
in connection herewith between Borrower and Bank, or when said advances are
deposited to the credit of the account of Borrower with Bank regardless of the
fact that persons other than those authorized hereunder may have authority to
draw against such account, or when applied as a payment of principal and/or
interest to another obligation of Borrower to Bank. OBLIGORS: Any or each party
to this Note (including each maker and endorser) and any or each surety and
guarantor of this Note bound under separate instrument or agreement are
hereinafter referred to jointly and severally as “Obligor.” SECURITY AND
SET-OFF: In order to secure the repayment of the indebtedness evidenced by this
Note, including, without limitation, future advances, interest, attorneys’ fees,
expenses of collection and costs, as well as the payment and performance of any
and all other liabilities or obligations of any Borrower to Bank, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter arising, and including, but not limited to, all agreements with
respect to any swap, forward, future, or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more interest
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value (collectively, the “Obligations”), Borrower hereby pledges
to Bank, and grants to Bank a continuing lien and security interest in and a
right of set-off and compensation against, all property of Borrower, including
any such property Borrower holds jointly with someone else, that is now or
hereafter on deposit with, in the possession of, under the control of or held by
Bank or any financial institution affiliate of the Bank, including, without
limitation, all cash, deposit accounts, funds on deposit, stocks, bonds,
treasury obligations and other securities, investment property, financial
assets, securities accounts, notes, documents, instruments, certificates of
deposit, items, chattel paper, and other property (except IRA, pension, other
tax-deferred retirement accounts and any accounts or property held in a trust or
fiduciary capacity for which setoff would be prohibited by law), together with
all property added to or substituted for any of the foregoing, and all interest,
dividends, income, fruits, accessions and proceeds of any of the foregoing. The
terms "chattel paper," "deposit accounts," "documents," "items," "instruments,"
"investment property," “securities accounts,” “financial assets” and "proceeds"
shall have the meaning provided in the Louisiana Uniform Commercial Code. Each
Obligor releases Bank from any obligation with respect to the collateral
including any obligation to collect any proceeds of or preserve any of Obligor’s
rights, including, without limitation, rights against prior parties, in any
collateral in which Bank possesses a security interest. Any responsibility of
Bank with respect to any collateral in which Bank possesses a security interest,
whether arising contractually or as a matter of law, is hereby expressly waived.
EVALUATIONS: Borrower represents and warrants that the indebtedness evidenced by
this Note was contracted for by Borrower at Borrower’s request based upon
Borrower’s own independent determination of need. Borrower and each other
Obligor understand and agree that any appraisals or evaluations made by or for
the Bank of the financial condition of any person or the value of any property
were made solely for the Bank’s benefit and Bank in no way has represented or
warranted the financial condition of any person or the value of any property in
making or obtaining said appraisals or evaluations or in extending credit to
Borrower or any other Obligor. Borrower and each other Obligor understand and
agree that they have no right to rely on Bank’s appraisals or evaluations in
assuming this debt and executing this instrument and that their obligation to
pay the debt represented by this Note is independent of any such appraisals or
evaluations. RENEWAL: If an earlier note of Borrower to Bank is renewed at the
time of execution hereof, then this Note constitutes an extension, but not a
novation, of the amount of the unpaid and continuing indebtedness, and all
rights held by Bank under the earlier note shall continue in full force and
effect. FINANCIAL INFORMATION: Borrower shall, and shall cause each other
Obligor to, promptly provide to Bank true and correct current financial
statements and such other information regarding the financial condition,
business and properties of each Obligor as Bank may request from time to time,
all in form, substance and detail satisfactory to the Bank. The financial
statements shall include, among other things, detailed information regarding (i)
any entities, such as corporations, partnerships, or limited liability companies
of which the Obligor is the majority owner and (ii) any entities of which the
Obligor is not the majority owner, but for which Obligor is directly or
contingently liable on debts or obligations of any kind incurred by those
entities. All financial statements or records submitted to Bank via electronic
means, including, without limitation by facsimile, open internet communications
or other telephonic or electronic methods, including, without limitation,
documents in Tagged Image Format Files (“TIFF”) or Portable Document Format
(“PDF”) shall be treated as originals, fully binding and with full legal force
and effect and the parties waive any rights they may have to object to such
treatment. The Bank may rely on all such records in good faith as complete and
accurate records produced or maintained by or on behalf of the party submitting
such records. DEFAULT: If any of the following events shall occur (each such
event being referred to herein as an “Event of Default”): (a) the non-payment of
any principal or interest on this Note or any other Obligation on the date when
due; (b) the death, dissolution, liquidation or insolvency of any Obligor; (c)
the filing by or against any Obligor of a proceeding under the U.S. Bankruptcy
Code; (d) the application for appointment of a receiver for, the making of a
general assignment for the benefit of creditors of, or the filing of any
proceeding seeking any other relief afforded debtors or affecting rights of
creditors generally under the laws of any jurisdiction by or against any
Obligor; (e) the default by any Obligor in the payment or performance of (i) any
obligation under this Note or under any deed of trust, mortgage, security
agreement or any other document securing payment of this Note, or (ii) any
obligation under any other note or under any other agreement of any Obligor with
or in favor of Bank; (f) any judgment, garnishment, seizure, tax lien or levy
against any assets of any Obligor; (g) any material adverse change in the
financial condition of any Obligor, or any material discrepancy between the
financial statements submitted by any Obligor and the actual financial condition
of any Obligor; (h) any statement, warranty, or representation made by any
Obligor to Bank proves to be untrue in any material respect; (i) any default by
any Obligor in the payment or performance of any material liabilities,
indebtedness or obligations to any other creditor; (j) any merger, consolidation
or change in any Obligor’s type or form of organizational structure without the
prior written consent of Bank; or (k) any discontinuance or termination of any
guaranty of all or any portion of this Note by any Obligor or any attempt by any
Obligor to do so; then, at the option of Bank, the full amount of this Note and
all other obligations and liabilities, direct or contingent, of any Obligor to
Bank shall be immediately due and payable without notice or demand. REMEDIES:
Bank shall have the remedies of a secured party under the Louisiana Uniform
Commercial Code. In addition to any and all other remedies which may be
available to it, all of which shall be cumulative and may be pursued singly,
successively or together against any Obligor and/or any security given at any
time to secure the payment hereof, all at the sole discretion of Bank. Failure
on the part of Bank to exercise any right described herein or in such other
documents shall not constitute a waiver of such {N2549732.2}2 Initial __CH______
70423.6 LA (May 2018)



--------------------------------------------------------------------------------



 
[a102commercialtermnote20003.jpg]
right or preclude Bank’s subsequent exercise thereof. If any notice of sale or
other intended disposition of the collateral is required by law to be given,
Borrower hereby agrees that a notice sent in compliance with applicable law or
if applicable law does not define the required notice period then at least ten
(10) days prior to such action shall constitute reasonable notice to Borrower.
If the proceeds of any collateral securing this Note disposed of by Bank are
insufficient to pay this Note in full, Obligor shall remain fully obligated for
any deficiency. For purposes of executory process, Obligor hereby acknowledges
the debt created by this Note, confesses judgment in favor of Bank for the full
amount of the debt evidenced by this Note, and consents to enforcement by
executory process. To the extent permitted by law, Obligor hereby expressly
waives (a) the benefit of appraisement provided for in Art. 2723 of the
Louisiana Code of Civil Procedure and (b) all other rights to notices, demands,
appraisements and delays provided by the Louisiana Code of Civil Procedure or
any other applicable laws. FEES AND EXPENSES: Obligor agrees to pay on demand
all charges, fees, costs and/or taxes levied or assessed against Bank in
connection with this Note or any collateral securing this Note, together with
all reasonable attorneys and paralegals’ fees and expenses, and all other costs
and expenses incurred by Bank in connection with the preparation, enforcement
(including, without limitation, in bankruptcy, probate or administration
proceeding or otherwise), workout, restructuring or collection of this Note,
whether or not suit is filed, including such fees incurred in bankruptcy
proceedings, at state and/or federal trial and appellate court levels, together
with all other costs and expenses that may be incurred by Bank in connection
with the enforcement of this Note or the preservation or enforcement of any of
Bank’s rights or interests with respect to any collateral securing this Note.
WAIVER: The Borrower waive(s), on behalf of itself and each Obligor,
presentment, demand, protest, notice of dishonor, notice of demand or intent to
demand, notice of acceleration or intent to accelerate, and all other notices,
and agree(s) that no extension or indulgence to the undersigned (or any of them)
or release, substitution or nonenforcement of any security, or release or
substitution of any of the undersigned, any guarantor or any other party,
whether with or without notice, shall affect the obligations of any of the
undersigned. The undersigned waive(s) all defenses or right to discharge
available under applicable law and waive(s) all other suretyship defenses or
right to discharge and waives any right to receive notice of interest rate
changes. Each Obligor also agrees Bank may, one or more times, in its sole
discretion, without releasing or affecting any of its rights and without notice
to or the consent of such Obligor, take any one or more of the following
actions: (a) release, renew, extend or modify the obligations of Borrower or any
other Obligor; (b) release, exchange, modify, or surrender in whole or in part
Bank’s rights with respect to any collateral for this Note; (c) with the consent
of Borrower, modify or alter the term, interest rate or due date of any payment
of this Note; (d) grant any postponements, compromises, indulgences, waivers,
surrenders or discharges or modify the terms of its agreements with Borrower or
any other Obligor; (e) change its manner of doing business with Borrower or any
other Obligor or person; or (f) impute payments or proceeds of any collateral
furnished by any Obligor, in whole or in part to any costs, interest, or
principal due on this Note, or to any other obligation of any Obligor to Bank,
or in the event of a third party claim thereto retain the payments or proceeds
as collateral for this Note without applying same toward payment of this Note,
and each Obligor hereby expressly waives any claims or defenses arising from any
such actions. COMMERCIAL USE: Borrower warrants and represents to Bank and all
other holders of this Note that all loans evidenced by this Note are and will be
for business, commercial, or other similar purpose and not primarily for
personal, family, or household purposes. SALE/ASSIGNMENT: The Borrower
acknowledge(s) that the Bank has the right to sell, assign, transfer, negotiate,
or grant participations in all or any part of this Note and any related
obligations, including, without limit, this Note, without notice to the
undersigned and that the Bank may disclose any documents and information which
the Bank now has or later acquires relating to the undersigned or to any
collateral or to any Obligor or this Note in connection with such sale,
assignment, transfer, negotiation, or grant. The Borrower agree(s) that the Bank
may provide information relating to this Note or relating to the undersigned to
the Bank's parent, affiliates, subsidiaries and service providers. GOVERNING
LAW, JURISDICTION AND VENUE: THIS NOTE IS MADE AND DELIVERED IN THE STATE OF
LOUISIANA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
THEREOF WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. BORROWER AND EACH OTHER
OBLIGOR PARTY TO THIS NOTE HEREBY IRREVOCABLY SUBMITS AND CONSENTS TO THE
EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT IN
LOUISIANA LOCATED IN THE SAME JUDICIAL DISTRICT AS THE OFFICE OF BANK SPECIFIED
IN THE FIRST PARAGRAPH OF THIS NOTE AND AGREES THAT ALL ACTIONS OR PROCEEDINGS
ARISING DIRECTLY, INDIRECTLY OR OTHERWISE IN CONNECTION WITH, OUT OF, RELATED TO
OR FROM THIS NOTE SHALL BE LITIGATED ONLY IN ONE OF THE FOREGOING DESCRIBED
COURTS. BORROWER AND EACH OTHER OBLIGOR PARTY TO THIS NOTE, FOR THEMSELVES, AND
THEIR RESPECTIVE HEIRS, SUCCESSORS AND ITS ASSIGNS, AND FOR ANY PERSON CLAIMING
UNDER OR THROUGH ANY OF THEM, HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ANY AND
ALL RIGHTS TO HAVE THE JURISDICTION AND VENUE OF ANY LITIGATION ARISING
DIRECTLY, INDIRECTLY OR OTHERWISE IN CONNECTION WITH, OUT OF, RELATED TO OR FROM
THIS NOTE IN ANY OTHER COURT, AND HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ANY
AND ALL RIGHTS TO REMOVE THIS ACTION TO, OR TO TRANSFER, DISMISS, OR CHANGE
VENUE TO, ANY OTHER COURT. BORROWER AND EACH OTHER OBLIGOR PARTY TO THIS NOTE
FURTHER ACKNOWLEDGES AND AGREES THAT NEITHER BANK NOR ANY PERSON ACTING ON
BEHALF OF BANK HAS IN ANY WAY AGREED WITH OR REPRESENTED TO BORROWER OR SUCH
OBLIGOR THAT THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN WAIVED OR WILL NOT BE
FULLY ENFORCED BY BANK. WAIVER OF JURY TRIAL. BORROWER KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHTS BORROWER MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BASED
ON, ARISING OUT OF, OR IN ANY WAY RELATED TO: THIS NOTE; THE OBLIGATIONS; ANY
NOTES, LOAN AGREEMENTS, OR ANY OTHER LOAN DOCUMENT OR AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH ANY OF THE OBLIGATIONS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THIS JURY WAIVER ALSO APPLIES
TO ANY CLAIM, COUNTERCLAIM, CAUSE OF ACTION OR DEMAND ARISING FROM OR RELATED TO
(I) ANY COURSE OF CONDUCT, COURSE OF DEALING, OR RELATIONSHIP OF BORROWER, ANY
OBLIGOR, OR ANY OTHER PERSON WITH BANK OR ANY EMPLOYEE, OFFICER, DIRECTOR OR
ASSIGNEE OF BANK IN CONNECTION WITH THE OBLIGATIONS; OR (II) ANY STATEMENT
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PERSON BY OR ON BEHALF OF BANK TO
BORROWER, ANY OBLIGOR, OR ANY OTHER PERSON IN CONNECTION WITH THE OBLIGATIONS,
REGARDLESS OF WHETHER SUCH CAUSE OF ACTION ARISES BY CONTRACT, TORT OR
OTHERWISE. BORROWER HEREBY ACKNOWLEDGES THAT THIS WAIVER OF JURY TRIAL IS A
MATERIAL INDUCEMENT TO THE BANK IN EXTENDING CREDIT TO THE BORROWER, THAT THE
BANK WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND
THAT BORROWER HAS BEEN REPRESENTED BY AN ATTORNEY {N2549732.2}3 Initial
__CH______ 70423.6 LA (May 2018)



--------------------------------------------------------------------------------



 
[a102commercialtermnote20004.jpg]
OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS
JURY TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER. BORROWER
FURTHER CERTIFIES THAT NO PERSON HAS REPRESENTED TO IT, EXPRESSLY OR OTHERWISE,
THAT BANK OR ANY OTHER PERSON WOULD NOT, IN THE EVENT OF A LEGAL PROCEEDING,
SEEK TO ENFORCE THE FOREGOING WAIVER. MISCELLANEOUS: The provisions of this Note
may not be waived or modified except in writing, signed by Bank. Failure of Bank
to exercise rights, remedies or options Bank may have upon the happening of one
or more of the events giving rise to such rights, remedies or options shall not
constitute a waiver of the right to exercise the same or any other right, remedy
or option at any subsequent time in respect to the same or any other event. The
acceptance by Bank of any payment hereunder that is less than payment in full of
all amounts due and payable at the time of such payment shall not constitute a
waiver of the right to exercise any of the rights, remedies or options granted
herein to Bank at that time or at any subsequent time or nullify any prior
exercise of any such right, remedy or option without the express written
acknowledgment of the Bank. If any provision of this Note shall be held to be
legally invalid or unenforceable by any court of competent jurisdiction, all
remaining provisions of this Note shall remain in full force and effect. The
term Bank as used herein shall include transferees, successors, and assigns of
Bank, and all rights of Bank hereunder shall inure to the benefit of its
transferees, successors, and assigns. All obligations of Obligor shall bind
Obligor’s heirs, legal representatives, successors, and assigns. The descriptive
headings of the several sections of this Note are inserted for convenience only
and shall not in any way affect the meaning or construction hereof. Bank may, at
its option and in its sole discretion, maintain and rely upon a photocopy,
electronic copy or other reproduction of this Note, and Borrower and each other
Obligor, for themselves and their respective heirs, successors, and assigns, and
any person claiming by or through any of them, hereby waive any and all
objections to, and claims or defenses based upon, the failure of Bank to produce
the original hereof for any purpose whatsoever. This Note embodies the final,
entire agreement of Borrower and Bank with respect to the subject matter hereof.
No course of dealing, course of performance, usage of trade or evidence of any
prior, contemporaneous or subsequent oral agreements or discussions or other
extrinsic evidence of any nature shall be used to contradict, vary, supplement
or modify any term of this note. There are no oral agreements between the
parties. THIS NOTE AND ALL OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE
AGREEMENT OF BORROWER AND BANK AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY ANY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR A SUBSEQUENT ORAL AGREEMENTS
OR DISCUSSIONS OF BORROWER AND BANK. THERE ARE NO ORAL AGREEMENTS BETWEEN THE
BORROWER AND BANK. BORROWER: INTERNAL USE ONLY Viemed, Inc. By: /s/ Casey Hoyt
Name: Casey Hoyt Title: Chief Executive Officer Sleep Management, L.L.C. By: /s/
Casey Hoyt Name: Casey Hoyt Title: General Manager Home Sleep Delivered, L.L.C.
By: /s/ Casey Hoyt Name: Casey Hoyt Title: General Manager {N2549732.2}4 Initial
__CH______ 70423.6 LA (May 2018)



--------------------------------------------------------------------------------



 